DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 has a period after “n is an integer from 3 to 10”. However, the structure for Chemical formula 1 is located after the period. The Examiner suggests amending the claim and replacing said period with one that is located after the structure.
Claim 2 recites “…wherein in the heating step, the solvent including ascorbic acid to the temperature of 100 to 125°C”. The Examiner suggests amending the claim to recite, for example, “wherein in the heating step, the mixture comprising the ascorbic acid and the solvent is heated to the temperature of 100 to 125°C”, since ascorbic acid is not a solvent in the instant invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 6 are unclear.  Claim 5 recites: “…wherein an average density is 1.3 to 1.4 g/cm3”. Claim 6 recites “…wherein the viscosity is 5000 to 300,000 Pa·s”. In both claims, it is unclear what component or composition the measurement is based on. For example, is the claimed average density of the ascorbic acid starting material or is it of the final product (i.e., product from the growth step of instant claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 8,211,472; published: Jul. 3, 2012), in view of Lee et al. (US 6,294,179; published: Sept. 25, 2001).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Okumura et al. is directed to suspension of ascorbic acid in glycerin and process for production thereof (Title). Okumura et al. teach a process for producing a suspension of ascorbic acid in glycerol wherein the suspension comprises ascorbic acid in an amount of 13% by mass or greater, the process comprising: (1) mixing the ascorbic acid, the glycerol and ethyl alcohol to form a mixture and to dissolve the 
It is noted that since the crystals of the prior art are the same compound (i.e., ascorbic acid) and produced by the same method (recrystallization in a solvent such as glycerol) as described in the instant claims (and specification), it must necessarily have the same properties as the instantly claimed ascorbic acid crystal (e.g., shape, thickness, average particle diameter and particle size distribution as recited in claims 1 and 3).  Furthermore, since the dispersion of the prior art comprises the same ascorbic acid crystals in an amount overlapping the claimed concentration range in a solvent 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Alternatively, Okumura et al. teach embodiments wherein the ascorbic acid crystals have a particle diameter of 25 µm or smaller and therefore, such embodiment does not read on the average particle diameter (50 to 100 µm) of instant claim 1.  However, in Example 1, Okumura et al. teach two embodiments of ascorbic acid crystals suspended in a glycerol solution, wherein different amount of ascorbic acid crystallizes depending on the crystallization conditions (e.g., temperature); glycerol suspension of ascorbic acid 1a and 1b produced 9.8 wt% and 9.2 wt% of ascorbic acid was in solution with the remaining in precipitated form, respectively, and wherein the microcrystals that precipitated out were 25 µm or smaller and had a maximum diameter that exceeded 80 µm, respectively (Example 1).
	Okumura et al. do not teach the particular particle diameter limitations of instant claim 1, but such is cured by Lee et al.
	Lee et al. are directed to a method of exfoliating skin.  Lee et al. teach that the exfoliating particles used in a topical cosmetic composition are preferably in the range of 40-250 microns and the preferred particle size distribution is such that 80-95% wt of the particles have a mean size of less than 250 microns, 55-75% wt of the particles have a mean size of less than 150 microns and less than 10% wt have a mean size of less than 10 microns, i.e over 50% wt of the particles have a mean size in the range 40-250 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The crystal size of ascorbic acid in a solvent (e.g., glycerol) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  Furthermore, Lee et al. teach that the following is preferable in a topically-applied cosmetic in order to provide an exfoliating effect: mean size of 40-250 microns and particle size distribution of 80-95% wt of the particles have a mean size of less than 250 microns, 55-75% wt of the particles have a mean size of less than 150 microns and less than 10% wt have a mean size of less than 10 microns, i.e., over 50% wt of the particles have a mean size in the range 40-250 microns (col. 2).  Lee et al. also teach that relatively large size of the particles is important in establishing the correct “in-use feel” (col. 2).  It would have been customary for an artisan of ordinary skill to determine the optimal size by altering the crystallization conditions (e.g., temperature) in order to best achieve the desired results as such would provide advantageous for skin penetration when topically applied and furthermore, providing excellent feel in the use, as taught by Okumura et al. and provide an exfoliating effect as taught by Lee et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Regarding the heating temperature as specified in claims 1-2, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Okumura et al. teach that it is preferable that, when ascorbic acid is dissolved, the dissolution is conducted while the mixture of ascorbic acid, glycerol or glycerol comprising diglycerol and ethyl alcohol is heated under stirring in a vessel equipped with a stirrer, wherein the temperature of heating is, in general, 15 to 60 °C (col. 5, lines 1-5). The Applicants' specification provides no evidence that the selected temperature range in claims 1-2 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., selected solvent and pressure of reaction vessel), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the temperature. One of ordinary skill in the art would have been motivated to change the temperature as this could be expected to be advantageous for increasing the precipitation of crystals or improving the purity of the crystals.
prima facie obvious before the effective filing date of the claimed invention.

Conclusion



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617